Case: 15-11670    Date Filed: 08/05/2015   Page: 1 of 2


                                                           [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 15-11670
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket No. 1:10-cr-20879-FAM-2



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                    versus



ALVARO ENRIQUE MURILLO MARTINEZ,

                                                           Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                               (August 5, 2015)

Before HULL, WILLIAM PRYOR and JULIE CARNES, Circuit Judges.

PER CURIAM:

     Alvaro Enrique Murillo Martinez appeals pro se the denial of his motion to
               Case: 15-11670     Date Filed: 08/05/2015    Page: 2 of 2


reduce his sentence based on Amendment 782 to the Sentencing Guidelines. 18

U.S.C. § 3582(c). We affirm.

      The district court did not abuse its discretion when it denied Martinez’s

motion. In 2014, the district court reduced Martinez’s sentence from 119 months of

imprisonment to 72 months of imprisonment based on Federal Rule of Criminal

Procedure 35, but amendment 782 did not alter Martinez’s sentencing range. The

district court denied Martinez’s motion because he “agreed [in the factual proffer

to his plea agreement] that the weight of the cocaine involved was 900 kilograms

of cocaine,” which made him ineligible for a further reduction of his sentence. See

U.S.S.G. § 2D1.1(c)(1) (assigning a base offense level of 38 for cases involving

450 kilograms or more of cocaine). Martinez challenges the amount of cocaine

attributed to him, but the district court could not disturb its earlier finding about

drug quantity when considering Martinez’s motion to reduce. See United States v.

Bravo, 203 F.3d 778, 780 (11th Cir. 2000). Because Martinez was ineligible for a

reduction of his sentence, the district court lacked the authority to consider the

statutory sentencing factors or to exercise its discretion to impose a new sentence.

Id. at 781.

      We AFFIRM the denial of Martinez’s motion to reduce his sentence.




                                           2